Dear Ms. Adams:
An employee of the Office of the Registrar of Voters who simultaneously holds employment with the U.S. Census Bureau would be in violation of Louisiana's Dual Officeholding and Dual Employment Laws, R.S. 42:61, et seq, specifically, R.S.42:63(A)(1), providing:
  § 63. Prohibitions
  A.  (1) Except as otherwise provided in this section, no person holding an elective office, appointive office, or  employment in any of the branches of state government or of a political subdivision thereof shall at the same time hold another elective office, appointive office, or  employment in the government of a foreign country, in the government of the United States, or in the government of another state.  (Emphasis added).
No exception is made for temporary employment with the federal government.  Further, no exception is made for services performed for the Census Bureau after regular office hours with the Registrar's office.
Should you have any further questions in which we may provide assistance, please contact this office.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                         BY:  _______________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams